Case 7:20-cv-00208-TTC-RSB Document 22 Filed 02/17/21 Page 1 of 1 Pageid#: 531




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

 JOSEPH DONALD GREENE,                      )
                                            )
        Plaintiff,                          )      Civil Action No. 7:20cv00208
                                            )
 v.                                         )      MEMORANDUM OPINION
                                            )
 BOBBY RUSSELL,                             )      By:    Hon. Thomas T. Cullen
                                            )             United States District Judge
        Defendant.                          )


        This matter is before the court upon Greene’s motions for partial summary judgment

 (ECF Nos. 14 and 20) in this civil action filed under 42 U.S.C. § 1983. The court is currently

 waiting for Greene to file an amended complaint (see ECF No. 21), and the defendant has

 neither been notified of this action nor has he responded to the complaint. Without notice

 and a response from the defendant, the court cannot appropriately assess whether genuine

 issues of material fact exist. Accordingly, the court finds that Greene’s motions for partial

 summary judgment are premature and, therefore, will deny the motions without prejudice. See

 e.g., Minyard v. Hooks, No. 1:17-cv-283-FDW, 2018 U.S. Dist. LEXIS 68836, at *9, 2018 WL

 1934079 (W.D.N.C. Apr. 23, 2018).

        ENTERED this 17th day of February, 2021.


                                                   __/s/ Thomas T. Cullen______________
                                                   HON. THOMAS T. CULLEN
                                                   UNITED STATES DISTRICT JUDGE
